DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 3/16/2020 have been fully considered but they are not persuasive. Applicant argues about position of the connected apparatus whether it is in the first side or in the second side. Abe teaches that multiple devices located on various position can be connected in the battery system. Therefore, regarding the choice of position of the apparatus, absent evidence of criticality, it would have been obvious to one of ordinary skill in the art to install the apparatus on the opposite sides of the battery module with reasonable expectation of success.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20190334216 A1) in view of Abe et al (US 20110307123 A1) and Zhao et al (US 20180131047 A1).
Regarding claim 1, Kim discloses a battery module comprising a plurality of batteries. Each battery (10) comprises a positive electrode (first current collecting plate), a negative electrode (second current collecting plate), a positive electrode terminal (11) (first terminal), a negative electrode terminal (12) (second terminal). Kim teaches that a temperature sensor (300) is connected to each battery and routed to the BMS (30) .

8.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20190334216 A1) in view of Abe et al (US 20110307123 A1) and Zhao et al (US 20180131047 A1) as applied in claim1 and further in view of Shaffer et al (US 20100183920 A1). 
Regarding claim 2, Kim remains silent about bipolar electrode, however, Shaffer teaches a battery comprising a bipolar electrode plate in order to provide improved current flow over that of conventional monopolar batteries [Abstract; paragraph 0007, 0019, 0042]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

9.	Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20190334216 A1) in view of Abe et al (US 20110307123 A1) and Zhao et al (US 20180131047 A1) as applied in claim1 and further in view of Kurosawa (US 20110020676 A1). 
Regarding claims 3-6, Kim remains silent about cooling details of the battery system.  However, Kurosawa discloses a battery device comprising a plurality of battery cells, a housing, and a fan for cooling the battery system. Kurosawa teaches that the cooling system further comprises a plate type heat exchanger and insulating plates [Abstract; paragraph 0084, 0095, 0097, 0107, 0121, 0125, 0128, 0153]. It would have been obvious for a skilled artisan to arrange the elements in a way for efficient thermal management. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723